Title: Thomas Jefferson to James Riley, 31 December 1818
From: Jefferson, Thomas
To: Riley, James


          
            Sir
            Monticello  Dec. 31. 18.
          
          The correspondence which mr Simpson mentions having commenced with me in Feb. 1793. while Secretary of state must have closed at the end of the same year, when I retired from that office. of it’s particulars I have no recollection: but they are certainly to be found in the office of state. from 1801. to Mar. 1809. the conduct of mr Simpson, as Consul at Marocco, was of course under my observation. the opinion I formed of him was that he  was attentive, zealous & faithful, and I considered him as one of the good servants of the US. I recollect his application for an enlargement of salary, and I have no doubt that the letter which he says ‘he recieved by the Adams frigate, from the Secretary of State in 1802. mentioning the subject of his salary in such terms as had well nigh determined him to relinquish the office,’ informed him of the sense of the Executive administration on that subject, and particularly of their incompetence to increase salaries fixed by law. he has now placed that question before the only authority competent to it, and what they ought to do is not for others to say.   I am very sensible of the kindness of the sentiments you are so good as to express towards my self. the approbation of my services by my fellow citizens is a great consolation, and the highest reward which I can recieve: and with my thankfulness to yourself particularly, I pray you to accept the assurance of my great esteem and respect
          
            Th: Jefferson
          
        